IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                       NO. WR-60,687-08



                        EX PARTE MANDEL ROGERS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. 770963-B
                      TH
            IN THE 180 DISTRICT COURT FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twelve years’ imprisonment. The Sixth Court of Appeals affirmed his

conviction. Rogers v. State, No. 06-99-00092-CR (Tex. App.–Texarkana Aug. 1, 2000).

       Applicant contends that he has newly discovered evidence that he is actually innocent of this

offense. The trial court has determined that no rational jury would have convicted Applicant in light

of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed this offense. Applicant is entitled to relief. Ex parte Elizondo, 947
S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. 770963 in the 180th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charge against him. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.

Delivered: September 17, 2014
Do Not Publish